DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.

Claim Status
Claims 1 – 3, 6 – 10, 13 – 17, and 20 are pending.  Claims 1, 8, 15, and 20 were amended.  

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 6 – 10, 13 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Favret, US 4992995 (hereinafter 'Favret') in view of Cheng et al., US 2017/0031047 (hereinafter 'Cheng') in view of Martinson et al., “Seismic Processing: Trace Interpolation and Wavelet Estimation”, 1990 SEG Annual Meeting, September 23–27, 1990 (hereinafter 'Martinson') in view of Schoen, US 5537319 (hereinafter 'Schoen').

Regarding claim 1: Favret teaches a method for suppressing noises in seismic data, comprising: 
receiving a set of seismic data associated with a subsurface region ([col 4, lines 40 – 41]: At step 10 a set of seismic data is obtained);
flattening the received set of seismic data ([col 4, lines 51 – 53]: the coherent events are aligned by correcting for normal moveout variations so as to horizontally flatten them); 
randomizing the set of seismic data according to a random sequential order ([col 4, lines 65 – 68]: each ordered gather of seismic signals is stochastically sorted so as to randomize the sequential order of the seismic signals);
[col 5, lines 8 – 11]: the stochastically sorted gathers of seismic signals from step 40 are filtered with a two-dimensional filter so as to attenuate the incoherent events as well as random events therein); and 
reorganizing the filtered seismic data according to a pre-randomization order ([col 5, lines 43 – 45]: the filtered signals from step 50 are resorted into the original order to produce a gather of filtered signals).

Favret is silent with respect to:
a computer-implemented method; 
a data processing apparatus;
flattening the received set of seismic data according to an identified seismic event, wherein the identified seismic event is identified according to an interpretation of the subsurface region, and the identified seismic event comprises a fault, and wherein the flattening comprises:
selecting an anchor trace; and
squeezing or stretching other traces according to the anchor trace;
dividing, by the data processing apparatus, the flattened set of seismic data into a plurality of spatial windows according to spatial distances of the seismic data in a horizontal direction, wherein each spatial window corresponds to a different spatial distance index in the horizontal direction;
randomizing, by the data processing apparatus, the windowed set of seismic data according to a random sequential order, wherein the randomizing comprises 
generating, by the data processing apparatus, an image of the subsurface region based on the reorganized data.

Cheng teaches
a computer-implemented method ([0019]: Computing system 200 may be configured to receive seismic data and perform one or more coherent noise reduction methods);
a data processing apparatus ([0019]: Computing system 200);
flattening the received set of seismic data according to an identified seismic event wherein the identified seismic event is identified according to an interpretation of the subsurface region ([0037]: The coherent noise may be a coherent noise event similar to coherent noise event 320 of FIGS. 3A-3G or coherent noise event 420 of FIGS. 4A-4F, and may be identified according to geophysical knowledge);
dividing the flattened set of seismic data into a plurality of windows ([0037]: The portion of seismic data containing the coherent noise may then be isolated using one or more windows of time);
randomizing the windowed set of seismic data according to a random sequential order, wherein the randomizing comprises reordering positions of the plurality of spatial windows ([0038]: a first shifting rule may be used for shifting the isolated traces, with it then being determined whether the shifted traces may be analyzed using aspects of the present disclosure (i.e., whether the coherent noise has become sufficiently random with respect to time such that the noisy waveforms may be identified and attenuated using the methods of the present disclosure));
reorganizing the filtered seismic data according to a pre-randomization order ([0041]: At step 550, the transformation applied to the traces of isolated seismic data at step 520 is undone. That is, the transformed traces in the isolated seismic data (now containing attenuated coherent noise) are transformed back to their original reference position); and
generating an image of the subsurface region based on the reorganized data ([0034]: FIG. 4E illustrates seismic data 400 comprising the merged data from FIG. 4D after attenuation has been performed on coherent noise event 420).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Favret in view of Cheng to incorporate “robust methods for removing or attenuating coherent noise in seismic data with little to no effect on desired signals ([0012])” to further improve the removal of coherent noise from the seismic signals, as known in the art. 

Martinson teaches
flattening the received set of seismic data according to an identified seismic event, wherein the identified seismic event is identified according to an interpretation of the subsurface region, and the identified seismic event comprises a fault (see page 1132 under the heading “A NEW 3D SPACE/TIME FRAMEWORK” and Fig 1: discloses analyzing the subsurface using surfaces that correspond to seismic events, and 
selecting an anchor trace; and
squeezing or stretching other traces according to the anchor trace (see page 1132 under the heading “INTERPRETATION IN THE FLATTENED SPACE”: discloses stretching and squeezing the seismic section with respect to the identified seismic horizons to create a flattened parametric space.  The Examiner interprets the use of horizons as the anchor points as equivalent to picking a single trace as an anchor).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Favret in view of Cheng in view of Martinson to create representation of seismic horizons that are easier to analyze and process, as the faults have been removed and the horizons flattened. 

Schoen teaches
dividing, by the data processing apparatus, the flattened set of seismic data into a plurality of spatial windows according to spatial distances of the seismic data in a horizontal direction, wherein each spatial window corresponds to a different spatial distance index in the horizontal direction ([col 2, lines 7 – 11]: The survey area is partitioned into an array of bins. "Binning" is the assignment of traces to a survey array--usually a 12.5 by 25 meter rectangle. Any particular bin is located by its Cartesian coordinates in this array); and 
[col 10, lines 18 – 19]: The area over which the seismic survey is conducted is partitioned into bins, as shown in FIG. 3).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Favret in view of Cheng in view of Martinson in view of Schoen to divide the data to be processed by geometric location in order to reduce the variance in processing time from one location to another, “to achieve good load balancing ([col 6, lines 28 – 29])”.

Regarding claim 2: Favret in view of Cheng in view of Martinson in view of Schoen teaches the method of claim 1, as discussed above.
Favret in view of Cheng in view of Martinson is silent with respect to wherein 
the seismic data is post-stack data.

Schoen teaches wherein 
the seismic data is post-stack data ([col 13, lines 63 – 65]: Once the bin area assignments have been determined, the operator nodes load the poststack trace data corresponding to their assigned bins from the poststack data file).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Favret in view of Cheng in view of 

Regarding claim 3: Favret in view of Cheng in view of Martinson in view of Schoen teaches the method of claim 2, as discussed above.
Favret in view of Cheng in view of Martinson is silent with respect to wherein 
the seismic data includes at least one of pre-stack time migration results or pre-stack depth migration results.

Schoen teaches wherein 
the seismic data includes at least one of pre-stack ([col 5, lines 5 – 6]: load a set of prestack traces from the disk storage system 12 into the processing nodes 16) time migration results or pre-stack depth migration results ([col 10, lines 21 – 23]: During migration, a prestack trace is processed by application of a mathematical operator once for every bin 38 under the trace's "coverage”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Favret in view of Cheng in view of Martinson in view of Schoen to enable the method to utilize pre-stack data, which is commonly collected from seismic surveys, as “[for] each source-receiver pair, one prestack seismic trace is created ([col 1, lines 57 – 58])”.

claim 6: Favret in view of Cheng in view of Martinson in view of Schoen teaches the method of claim 1, as discussed above, further comprising: 
subtracting, by the data processing apparatus, the set of reorganized seismic data from the seismic data (Favret: [col 5, lines 59 – 63]: the filtered signals representative of coherent noise (as depicted in FIG. 5) can be subtracted from their respective gather of seismic signals to obtain signals substantially free of unwanted noise).

Regarding claim 7: Favret in view of Cheng in view of Martinson in view of Schoen teaches the method of claim 1, as discussed above, further comprising: 
filtering, by the data processing apparatus, the reorganized seismic data (Favret: [col 5, lines 29 – 31]: the steps of stochastically sorting and spatially filtering can be repeated several times).

Regarding claim 8: Favret teaches
receiving a set of seismic data associated with a subsurface region ([col 4, lines 40 – 41]: At step 10 a set of seismic data is obtained);
flattening the received set of seismic data ([col 4, lines 51 – 53]: the coherent events are aligned by correcting for normal moveout variations so as to horizontally flatten them); 
randomizing the set of seismic data according to a random sequential order ([col 4, lines 65 – 68]: each ordered gather of seismic signals is stochastically sorted so as to randomize the sequential order of the seismic signals);
[col 5, lines 8 – 11]: the stochastically sorted gathers of seismic signals from step 40 are filtered with a two-dimensional filter so as to attenuate the incoherent events as well as random events therein); and 
reorganizing the filtered seismic data according to a pre-randomization order ([col 5, lines 43 – 45]: the filtered signals from step 50 are resorted into the original order to produce a gather of filtered signals).

Favret is silent with respect to
a non-transitory computer-readable medium storing instructions which, when executed, cause a computing device to perform operations;
a data processing apparatus;
flattening the received set of seismic data according to an identified seismic event, wherein the identified seismic event is identified according to an interpretation of the subsurface region, and the identified seismic event comprises a fault, and wherein the flattening comprises:
selecting an anchor trace; and
squeezing or stretching other traces according to the anchor trace;
dividing, by the data processing apparatus, the flattened set of seismic data into a plurality of spatial windows according to spatial distances of the seismic data in a horizontal direction, wherein each spatial window corresponds to a spatial distance index in the horizontal direction;

reorganizing, by the data processing apparatus, the filtered seismic data according to a pre-randomization order; and
generating, by the data processing apparatus, an image of the subsurface region based on the reorganized data.

Cheng teaches
a computer-implemented method ([0019]: Computing system 200 may be configured to receive seismic data and perform one or more coherent noise reduction methods);
a data processing apparatus ([0019]: Computing system 200);
flattening, by the data processing apparatus, the received set of seismic data according to an identified seismic event wherein the identified seismic event is identified according to an interpretation of the subsurface region ([0037]: The coherent noise may be a coherent noise event similar to coherent noise event 320 of FIGS. 3A-3G or coherent noise event 420 of FIGS. 4A-4F, and may be identified according to geophysical knowledge);
dividing, by the data processing apparatus, the flattened set of seismic data into a plurality of windows ([0037]: The portion of seismic data containing the coherent noise may then be isolated using one or more windows of time);
[0038]: a first shifting rule may be used for shifting the isolated traces, with it then being determined whether the shifted traces may be analyzed using aspects of the present disclosure (i.e., whether the coherent noise has become sufficiently random with respect to time such that the noisy waveforms may be identified and attenuated using the methods of the present disclosure));
reorganizing, by the data processing apparatus, the filtered seismic data according to a pre-randomization order ([0041]: At step 550, the transformation applied to the traces of isolated seismic data at step 520 is undone. That is, the transformed traces in the isolated seismic data (now containing attenuated coherent noise) are transformed back to their original reference position); and
generating, by the data processing apparatus, an image of the subsurface region based on the reorganized data ([0034]: FIG. 4E illustrates seismic data 400 comprising the merged data from FIG. 4D after attenuation has been performed on coherent noise event 420).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Favret in view of Cheng to incorporate “robust methods for removing or attenuating coherent noise in seismic data with little to no effect on desired signals ([0012])” to further improve the removal of coherent noise from the seismic signals, as known in the art.

Martinson teaches
flattening the received set of seismic data according to an identified seismic event, wherein the identified seismic event is identified according to an interpretation of the subsurface region, and the identified seismic event comprises a fault (see page 1132 under the heading “A NEW 3D SPACE/TIME FRAMEWORK” and Fig 1: discloses analyzing the subsurface using surfaces that correspond to seismic events, and producing a representation that removes the faults), and wherein the flattening comprises:
selecting an anchor trace; and
squeezing or stretching other traces according to the anchor trace (see page 1132 under the heading “INTERPRETATION IN THE FLATTENED SPACE”: discloses stretching and squeezing the seismic section with respect to the identified seismic horizons to create a flattened parametric space.  The Examiner interprets the use of horizons as the anchor points as equivalent to picking a single trace as an anchor).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Favret in view of Cheng in view of Martinson to create representation of seismic horizons that are easier to analyze and process, as the faults have been removed and the horizons flattened. 

Schoen teaches
[col 2, lines 7 – 11]: The survey area is partitioned into an array of bins. "Binning" is the assignment of traces to a survey array--usually a 12.5 by 25 meter rectangle. Any particular bin is located by its Cartesian coordinates in this array); and 
spatial windows with different spatial distance indices ([col 10, lines 18 – 19]: The area over which the seismic survey is conducted is partitioned into bins, as shown in FIG. 3).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Favret in view of Cheng in view of Martinson in view of Schoen to divide the data to be processed by geometric location in order to reduce the variance in processing time from one location to another, “to achieve good load balancing ([col 6, lines 28 – 29])”.

Regarding claim 9: Favret in view of Cheng in view of Martinson in view of Schoen teaches the non-transitory computer-readable medium of claim 8, as discussed above.
Favret in view of Cheng in view of Martinson is silent with respect to wherein 
the seismic data is post-stack data.

Schoen teaches wherein 
[col 13, lines 63 – 65]: Once the bin area assignments have been determined, the operator nodes load the poststack trace data corresponding to their assigned bins from the poststack data file).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Favret in view of Cheng in view of Martinson in view of Schoen to enable the use of post-stack data, as this is a common data type seen in seismic data processing.

Regarding claim 10: Favret in view of Cheng in view of Martinson in view of Schoen teaches the non-transitory computer-readable medium of claim 9, as discussed above.
Favret in view of Cheng in view of Martinson is silent with respect to wherein 
the seismic data includes at least one of pre-stack time migration results or pre-stack depth migration results.

Schoen teaches wherein 
the seismic data includes at least one of pre-stack ([col 5, lines 5 – 6]: load a set of prestack traces from the disk storage system 12 into the processing nodes 16) time migration results or pre-stack depth migration results ([col 10, lines 21 – 23]: During migration, a prestack trace is processed by application of a mathematical operator once for every bin 38 under the trace's "coverage”).

[col 1, lines 57 – 58])”

Regarding claim 13: Favret in view of Cheng in view of Martinson in view of Schoen teaches the non-transitory computer-readable medium of claim 8, as discussed above, the operations further comprising: 
 subtracting, by the data processing apparatus, the set of reorganized seismic data from the seismic data (Favret: [col 5, lines 59 – 63]: the filtered signals representative of coherent noise (as depicted in FIG. 5) can be subtracted from their respective gather of seismic signals to obtain signals substantially free of unwanted noise).

Regarding claim 14: Favret in view of Cheng in view of Martinson in view of Schoen teaches the non-transitory computer-readable medium of claim 8, as discussed above, the operations further comprising: 
 filtering, by the data processing apparatus, the reorganized seismic data (Favret: [col 5, lines 29 – 31]: the steps of stochastically sorting and spatially filtering can be repeated several times).

Regarding claim 15: Favret teaches a device, comprising: 
[col 4, lines 40 – 41]: At step 10 a set of seismic data is obtained);
flattening the received set of seismic data ([col 4, lines 51 – 53]: the coherent events are aligned by correcting for normal moveout variations so as to horizontally flatten them); 
randomizing the set of seismic data according to a random sequential order ([col 4, lines 65 – 68]: each ordered gather of seismic signals is stochastically sorted so as to randomize the sequential order of the seismic signals);
filtering the randomized seismic data ([col 5, lines 8 – 11]: the stochastically sorted gathers of seismic signals from step 40 are filtered with a two-dimensional filter so as to attenuate the incoherent events as well as random events therein); and 
reorganizing the filtered seismic data according to a pre-randomization order ([col 5, lines 43 – 45]: the filtered signals from step 50 are resorted into the original order to produce a gather of filtered signals).

Favret is silent with respect to
at least one hardware processor; and
a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations comprising: 

selecting an anchor trace; and
squeezing or stretching other traces according to the anchor trace;
dividing, by the least one hardware processor, the flattened set of seismic data into a plurality of spatial windows according spatial distances of the seismic data in a horizontal direction, wherein each spatial window corresponds to a different spatial distance index in the horizontal direction;
randomizing, by the least one hardware processor, the windowed set of seismic data according to a random sequential order, wherein the randomizing comprises reordering positions of the plurality of spatial windows;
reorganizing, by the least one hardware processor, the filtered seismic data according to a pre-randomization order; and
generating, by the least one hardware processor, an image of the subsurface region based on the reorganized data.

Cheng teaches 
at least one hardware processor ([0019]: Computing system 200); and 
a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause [0019]: Computing system 200 may be configured to receive seismic data and perform one or more coherent noise reduction methods) comprising: 
flattening, by the least one hardware processor, the received set of seismic data according to an identified seismic event wherein the identified seismic event is identified according to an interpretation of the subsurface region ([0037]: The coherent noise may be a coherent noise event similar to coherent noise event 320 of FIGS. 3A-3G or coherent noise event 420 of FIGS. 4A-4F, and may be identified according to geophysical knowledge);
dividing, by the least one hardware processor,  the flattened set of seismic data into a plurality of windows ([0037]: The portion of seismic data containing the coherent noise may then be isolated using one or more windows of time);
randomizing, by the least one hardware processor, the windowed set of seismic data according to a random sequential order, wherein the randomizing comprises reordering positions of the plurality of spatial windows ([0038]: a first shifting rule may be used for shifting the isolated traces, with it then being determined whether the shifted traces may be analyzed using aspects of the present disclosure (i.e., whether the coherent noise has become sufficiently random with respect to time such that the noisy waveforms may be identified and attenuated using the methods of the present disclosure));
reorganizing, by the least one hardware processor, the filtered seismic data according to a pre-randomization order ([0041]: At step 550, the transformation applied to the traces of isolated seismic data at step 520 is undone. That is, the transformed traces in the isolated seismic data (now containing attenuated coherent noise) are transformed back to their original reference position); and
generating, by the least one hardware processor, an image of the subsurface region based on the reorganized data ([0034]: FIG. 4E illustrates seismic data 400 comprising the merged data from FIG. 4D after attenuation has been performed on coherent noise event 420).

	
 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Favret in view of Cheng to incorporate “robust methods for removing or attenuating coherent noise in seismic data with little to no effect on desired signals ([0012])” to further improve the removal of coherent noise from the seismic signals, as known in the art. 

Martinson teaches
flattening the received set of seismic data according to an identified seismic event, wherein the identified seismic event is identified according to an interpretation of the subsurface region, and the identified seismic event comprises a fault (see page 1132 under the heading “A NEW 3D SPACE/TIME FRAMEWORK” and Fig 1: discloses analyzing the subsurface using surfaces that correspond to seismic events, and producing a representation that removes the faults), and wherein the flattening comprises:
selecting an anchor trace; and


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Favret in view of Cheng in view of Martinson to create representation of seismic horizons that are easier to analyze and process, as the faults have been removed and the horizons flattened. 

Schoen teaches
dividing, by the data processing apparatus, the flattened set of seismic data into a plurality of spatial windows according to spatial distances of the seismic data in a horizontal direction, wherein each spatial window corresponds to a spatial distance index in the horizontal direction ([col 2, lines 7 – 11]: The survey area is partitioned into an array of bins. "Binning" is the assignment of traces to a survey array--usually a 12.5 by 25 meter rectangle. Any particular bin is located by its Cartesian coordinates in this array); and 
spatial windows with different spatial distance indices ([col 10, lines 18 – 19]: The area over which the seismic survey is conducted is partitioned into bins, as shown in FIG. 3).

[col 6, lines 28 – 29])”.

Regarding claim 16: Favret in view of Cheng in in view of Martinson in view of Schoen teaches the device of claim 15, as discussed above.
Favret in view of Cheng in view of Martinson is silent with respect to wherein 
the seismic data is post-stack data.

Schoen teaches wherein 
the seismic data is post-stack data ([col 13, lines 63 – 65]: Once the bin area assignments have been determined, the operator nodes load the poststack trace data corresponding to their assigned bins from the poststack data file).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Favret in view of Cheng in view of Martinson in view of Schoen to enable the use of post-stack data, as this is a common data type seen in seismic data processing.

Regarding claim 17: Favret in view of Cheng in view of Martinson in view of Schoen teaches the device of claim 16, as discussed above.

the seismic data includes at least one of pre-stack time migration results or pre-stack depth migration results.

Schoen teaches wherein 
the seismic data includes at least one of pre-stack ([col 5, lines 5 – 6]: load a set of prestack traces from the disk storage system 12 into the processing nodes 16) time migration results or pre-stack depth migration results ([col 10, lines 21 – 23]: During migration, a prestack trace is processed by application of a mathematical operator once for every bin 38 under the trace's "coverage”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Favret in view of Cheng in view of Martinson in view of Schoen to enable the method to utilize pre-stack data, which is commonly collected from seismic surveys, as “[for] each source-receiver pair, one prestack seismic trace is created ([col 1, lines 57 – 58])”.

Regarding claim 20: Favret in view of Cheng in view of Martinson in view of Schoen teaches the device of claim 15, as discussed above, the operations further comprising: subtracting the set of reorganized seismic data from the seismic data (Favret: [col 5, lines 59 - 63]: the filtered signals representative of coherent noise (as depicted in FIG. 5) can be subtracted from their respective gather of seismic signals to obtain signals substantially free of unwanted noise).

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.  The Examiner agrees that the prior art of record does not teach the amended limitations regarding flattening, but submits that these are taught by the newly cited Martinson reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862